DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/918800 and 61/918848, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior listed applications do not disclose a slack limiting element.  Accordingly the claims are not entitled to the benefit of the prior filed provisional applications and are accorded an earliest filing date of December 19, 2014 which corresponds to PCT/IB2014/067173.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. (US 2004/0127847) in view of Heinzelman et al. (US 5,364,351) and Stevens-Wright et al. (US 5,462,527).
With regard to claim 7, DuBois et al. teach a steerable catheter control system for bi-directional control of a steerable catheter, the catheter comprising at least two control wires (Fig. 2A members 70 and 80), a distal end of each of the control wires being coupled to the catheter at a distal region thereof (Fig. 2A, [0034] connect to distal end 62), the control system comprising: a housing coupled to the catheter, the housing defining an inner housing (Fig. 1 member 23, interior hosing shown in Figs. 2 where components are located within 23); a slide assembly positioned within the inner housing and operable to translate linearly therein (Figs. 2 member 42, [0025]); a proximal portion of the at least two control wires being positioned with the slide assembly (Fig. 2A at 46 and 44); wherein one of the at least two control wires is indirectly coupled to the slide assembly via a direction reversing element (Fig. 2A member 7 is indirectly coupled via pulley 92); and, a control knob rotatably coupled to the housing for linearly translating the slide assembly, thereby enabling the slide assembly to manipulate each of the at least two control wires, effecting a change in deflection of said catheter (Fig. 1 member 48 [0026]).  DuBois et al. discloses the wires are coupled to the slider with retaining elements which can comprise any number of members so long as they function to move the wires with the slider ([0025]) but do not explicitly show the wires are positioned through the slide.  However, Heinzelman et al. disclose a retention mechanism for wires coupled to a slider in which the wire and retention mechanism are positioned through the slider assembly (Fig. 5 wire 58 retained via 35 through slider 34).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a retention mechanism in DuBois et al. as in Heinzelman et al. such that the wire is retained through the slider assembly as DuBois et al. teach any manner of retention may be used so long as the wires are moved with the slider and the mechanism of Heinzelman et al. would yield the same predictable result and provide for art effective translation and securement.  DuBois et al. do not disclose a slack limiting element.  However, Stevens-Wright et al. discloses using two dowels 122 to ensure the wires are aligned and pulled taut which would limit slack (Figs. 14 and 17, Col. 10 lines 26-34).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a slack limiting element in DuBois et al. as in Stevens-Wright as Stevens-Wright teach this is beneficial for maintaining alignment and ensuring the wires remain taut.
With regard to claims 8, 14, and 15, the two dowels are ribs which are considered as a serpentine friction device as the wires curve in a serpentine fashion around the dowels by being weaved through the ribs (Fig. 17) and alternatively as the path indicated below may be formed (see Reference Figure 1 below).

    PNG
    media_image1.png
    556
    445
    media_image1.png
    Greyscale

With regard to claims 9 and 10, see the wires between the two pins 122 (Fig. 17).
With regard to claims 11 and 12, the top portion and bottom portion are formed by top and bottom portions of the housing (Fig. 14, top portion 110, base portion is the portion of 83R in which 122 are inserted).
With regard to claim 13, the Examiner notes limitations to the pins being formed integrally are product by process limitations.  Applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  When the portions are put together they are formed and they are integrally connected.
With regard to claims 20-23, DuBois et al. teach a pulley 92 with a peripheral groove taken as the height guide/pulley guide (Fig. 2A, [0026]).
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. Applicant argues that Dubois does not disclose the control knob to be rotatably coupled to the housing.  The claim does not recite that the knob itself rotates but that it is rotatably coupled.  Member 48 is rotatably coupled to the housing via the connection to pulley 90.  There is no specific coupling structure recited.  The Examiner would also note the circular wheel portion which is unnumbered but extend through the top of the housing.  Applicant argues that Heinzelman discloses two racks and one steering wire.  The Examiner is not combining the racks of Heinzelman with Dubois.  Heinzelman is used to show how a wire can be structurally attached to the interior of a slide member.  The wires of Dubois would be attached to the slide assembly as the wires of Heinzelman are attached.  This would not alter how the control mechanism of Dubois functions.  Such a connection can be reasonably applied to two steering wires.  Applicant argues that Stevens-Wright does not disclose a slack limiting element.  The Examiner finds the dowels of Stevens-Wright provide the same structure for the slack limiting element as recited in the claims and would be expected to have the same function.  Regardless of how taut a wire may be when it is pulled against the dowels, they would function to limit slack when encountering a looser wire.  Further, regarding claims 8, 14, and 15, the claim does not recite structure to the serpentine friction device that would distinguish it from the interpretation as applied by the Examiner.  The Examiner has illustrated how the structure can read on such nomenclature.  The Examiner is not further modifying the dowels as taught by Stevens-Wright.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783